UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6222



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


IDA MAE JOHNSON,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CR-98-360, CA-99-2162-19)


Submitted:   October 5, 2000                 Decided:   October 19, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Ida Mae Johnson, Appellant Pro Se. Jane Barrett Taylor, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ida Mae Johnson seeks to appeal the district court’s order de-

nying her motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See Johnson v. United States, Nos. CR-98-360; CA-99-

2162-19 (D.S.C. Jan. 21, 2000).*     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
January 20, 2000, the district court’s record shows that it was
entered on the docket sheet on January 21, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, we take the
date that the judgment or order was entered on the docket sheet as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2